Citation Nr: 0737248	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Service connection for PTSD requires medical evidence showing 
a clear diagnosis of the condition, credible evidence that 
the claimed in-service stressor occurred, and medical 
evidence linking the current symptomatology and the in-
service stressor.  The RO conceded in its May 2004 Statement 
of the Case (SOC) that the veteran suffered in-service 
stressors related to combat while stationed in Vietnam.  
However, the RO did not explain the basis of this finding, 
nor did the RO discuss the specific evidence that 
corroborated the veteran's reports as to his in-service 
stressor.  

The RO further found that, while the record contained reports 
of PTSD symptoms, it did not contain a diagnosis of PTSD.  
The RO subsequently issued Supplemental Statements of the 
Case (SSOCs) in October 2004 and January 2005 and found that 
the new evidence which had been submitted, which included a 
September 2004 VA examination, did not establish a diagnosis 
of PTSD.

On October 2, 2007, the veteran was notified by the RO that 
his appeal had been certified and sent to the Board.  On 
October 24, 2007, the Board received a report from S.F., 
Ph.D., who had examined the veteran for PTSD in September 
2007.  Since Dr. F's report is new evidence, the Board is 
required to refer it to the RO for review before acting on 
the veteran's appeal.  38 C.F.R. § 20.1304(c).



Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
provide any medical records relating to 
PTSD, not already of record, or provide 
the identifying information and any 
necessary authorization to enable the 
RO to obtain such evidence on his 
behalf.

2.	The RO should prepare a summary 
including all pertinent documents and 
then make a specific determination, in 
accordance with the provisions of 
38 C.F.R. § 3.304(f), with respect to 
whether the veteran was exposed to an 
in-service stressor, or stressors, of 
the type which could cause PTSD, and, 
if so, the nature of the specific 
stressor(s) established by the record.  
In reaching this determination, the RO 
should address any credibility 
questions raised by the record.  If 
deemed necessary, the RO should seek 
verification of combat related 
stressors from the Joint Service 
Records Research Center.  

3.	After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
veteran should be afforded a new 
psychiatric examination.  All indicated 
tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.

a.	Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th ed., of the American 
Psychiatric Association (DSM-IV).  
To the extent possible, the 
examiner is to reconcile any 
contradictory evidence regarding 
the etiology of any diagnosed 
psychiatric disorder.

b.	If the examiner concludes that the 
veteran has a diagnosis of PTSD, 
the examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that the PTSD is a result 
of one or more in-service 
stressors as identified by the RO.

c.	Note:  As used above, the term "at 
least as likely as not" does not 
mean merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

4.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for PTSD.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
pertinent to the issues currently on 
appeal since the January 2005 SSOC.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


